IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                             Assigned on Briefs, July 11, 2001

               STATE OF TENNESSEE v. HAROLD J. DOUGLAS

                 Direct Appeal from the Criminal Court for Shelby County
                         No. 98-04900    Joseph B. Dailey, Judge



                   No. W2000-01090-CCA-R3-CD - Filed August 13, 2001


The Appellant, Harold J. Douglas, was indicted by a Shelby County Grand jury on one count of
second degree murder. Following a jury trial, Douglas was convicted of voluntary manslaughter
and was sentenced to fourteen years in the Department of Correction. On appeal, Douglas raises one
issue for our review: Whether the evidence presented at trial was sufficient to find him guilty of
voluntary manslaughter. Finding the evidence legally sufficient to support the verdict, the judgment
of the trial court is affirmed.

              Tenn. R. App. P. 3; Judgment of the Criminal Court is Affirmed.

DAVID G. HAYES, J., delivered the opinion of the court, in which JERRY L. SMITH and ALAN E.
GLENN, JJ., joined.

Bill Anderson, Jr., Memphis, Tennessee, for the Appellant, Harold J. Douglas.

Paul G. Summers, Attorney General and Reporter; Michael Moore, Solicitor General; Angele M.
Gregory, Assistant Attorney General; and Jennifer Nichols, Assistant District Attorney General, for
the Appellee, State of Tennessee.


                                            OPINION

                                      Factual Background

         On the night of June 2, 1997, the victim, Johnny Wilson, approached the Appellant and asked
if he knew where he could purchase crack cocaine. The Appellant agreed to help. The Appellant
got into the victim’s truck and after driving a short distance, the two encountered Darrell Watkins,
who joined them. Although Watkins and the Appellant had known each other for twenty years,
neither was familiar with the victim. The Appellant told Watkins that he and the victim were going
to purchase drugs from a man known locally as Jarvis. Watkins knew Jarvis as they lived across the
street from each other.
         Jarvis refused to sell any drugs to the Appellant. Watkins, however, approached Jarvis and
was able to obtain approximately eighty dollars worth of crack cocaine for the victim. Watkins then
delivered the cocaine to the victim who had remained in his truck. At this point, the victim had not
paid Watkins for the cocaine. Immediately upon receiving the cocaine, the victim drove away,
hitting the curb and some hedges. Watkins knew the victim would have to drive by them again, as
the victim had driven down a dead end street in his get away attempt. Watkins also knew the
victim’s escape would be slowed due to tire damage sustained as a result of hitting the curb.

         Watkins offered a passing motorist four dollars to help him and the Appellant locate the
victim. A short time later, the Appellant and Watkins spotted the victim at an Amoco service station
lot where he was attempting to change a flat tire. Before encountering the victim, the Appellant first
approached a friend, Marion Ross, at the station and asked him for money. Ross stated that he had
none and noticed a “tire iron” sticking out of the Appellant’s pants. The Appellant told Ross that
“he was going to take care of his business” and then proceeded to walk around the station to where
the victim’s truck was parked. Ross saw the Appellant on the passenger side of the truck holding
a tire iron, Watkins on the driver’s side of the truck, and the victim inside the cab. Ross heard the
victim screaming for help as the Appellant told the victim to “Drop it off. Get out. Drop it off.”
Ross saw the Appellant take the tire iron and hit at the victim in the truck. A few minutes later, Ross
saw the bleeding victim in front of the Amoco trying to get inside. When Ross asked the victim if
he could breathe and if he was about to die, the victim did not respond.

        Marquita Phillips, the thirteen-year-old aunt of Marion Ross, was a passenger in Ross’
vehicle at the Amoco station. Phillips testified that she also heard the Appellant tell Ross that “he
was about to take care of business” and proceed around the building to the victim’s truck. Phillips
saw the Appellant take a “toolbar” from the bed of the truck and try to “stick it” in the victim who
was sitting in the cab.

       Nautia Taylor, Ross’s sister, was also present in Ross’ vehicle. She testified that she heard
the Appellant tell Ross that “he had to take care of some business” and heard a “white guy’s voice
[Wilson]” screaming for help. Taylor stated that she later saw the Appellant run from the scene with
“something black” in his hand.

        The co-defendant, Watkins, who had previously pled guilty to second degree murder for his
involvement in the death of the victim, was called as a witness by the State. Watkins acknowledged
that he and the Appellant encountered the victim at the Amoco station. He testified that he
approached the victim, who was seated in his truck, from the driver’s side while the Appellant
remained at the passenger’s side door with a “crowbar” in his hand. Watkins admitted to stabbing
the victim three or four times with a knife and testified that he never saw the Appellant strike the
victim with the crowbar.

        Dr. O’Brian Cleary Smith, Shelby County Medical Examiner, performed the autopsy of the
victim. He determined that the cause of death was multiple stab wounds. Dr. Smith testified that
the victim had six primary stab wounds to his body. One was on the right side of the neck, one was


                                                 -2-
on the left front of the victim’s chest, one was on the right side of the victim’s chest, one was on the
left biceps, one was below the top of the left shoulder, and one was on the left forearm. Dr. Smith
testified that these wounds were made a by a knife or sharp instrument and that three of the wounds
could have produced death in and of themselves. In addition to the wounds listed above, Dr. Smith
noted additional bruises, scrapes and abrasions to the victim’s body which were consistent with the
use of a tire iron. The medical report further established that the victim had a high level of cocaine
in his system.


                                              ANALYSIS

                                     Sufficiency of the Evidence

        A jury conviction removes the presumption of innocence with which a defendant is cloaked
and replaces it with one of guilt, so that on appeal, a convicted defendant has the burden of
demonstrating that the evidence is insufficient. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).
In determining the sufficiency of the evidence, this Court does not reweigh or reevaluate the
evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Likewise, it is not the duty of this
Court to revisit questions of witness credibility on appeal, that function being within the province
of the trier of fact. See generally State v. Adkins, 786 S.W.2d 642, 646 (Tenn. 1990); State v.
Burlison, 868 S.W.2d 713, 718-19 (Tenn. Crim. App. 1993). Instead, the defendant must establish
that the evidence presented at trial was so deficient that no reasonable trier of fact could have found
the essential elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307,
319, 99 S. Ct. 2781, 2789 (1979); State v. Cazes, 875 S.W.2d 253, 259 (Tenn. 1994), cert. denied,
513 U.S. 1086, 115 S. Ct. 743 (1995); Tenn. R. App. P. 13(e). Moreover, the State is entitled to the
strongest legitimate view of the evidence and all reasonable inferences which may be drawn
therefrom. State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992), cert denied, 507 U.S. 954, 113 S. Ct.
1368 (1993).

         The Appellant argues that the evidence presented at trial is insufficient to support the verdict.
Specifically, the argues that his “conviction is based on...a string of alleged eyewitness accounts that
differ in so many specifics and degrees that, in total, they should all be disregarded.” Moreover, the
Appellant contends that the jury “either completely or almost completely disregarded the testimony
of the co-defendant, Darrell Watkins . . . that he alone formed the intent to commit the murder.”
First we note, as with any witness, that the jury was not compelled to believe the co-defendant’s
version of the events of the homicide, even if uncontradicted. Again, we emphasize that our
examination of the evidence is not equivalent to that of the jury. In a challenge to the sufficiency
of the evidence, this court does not retry the defendant. In sum, our inquiry is not upon the weight
of the evidence or its inconsistency but, rather, whether there is proof of the crime beyond a
reasonable doubt.

       Voluntary manslaughter is defined as "the intentional or knowing killing of another in a state
of passion produced by adequate provocation sufficient to lead a reasonable person to act in an


                                                   -3-
irrational manner." Tenn. Code Ann. § 39-13-211(a). To establish criminal responsibility for the
conduct of another, the State must prove that the Appellant, "acting with the intent to promote or
assist the commission of the offense, or to benefit in the proceeds or result of the offense, ...
solicit[ed], direct[ed], aid[ed] or attempt[ed] to aid another person to commit the offense." Tenn.
Code Ann. § 39-11-402(2). In applying the provisions of Tenn. Code Ann. § 39-11-402(2), our
supreme court held:

       In order to aid and abet another to commit a crime, it is necessary that [the] accused
       in some sort associate himself with the venture, act with knowledge that an offense
       is to be committed, and share in the criminal intent of the principal in the first degree;
       the same criminal intent must exist in the minds of both.

State v. Carson, 950 S.W.2d 951, 954 (Tenn. 1997).

       In determining the scope of criminal responsibility for the conduct of another, the court, in
Carson, applied the “natural and probable consequence” rule, holding:

       The common purpose need not be to commit the particular crime which is
       committed; if two persons join in a purpose to commit a crime, each of them, if
       actually or constructively present, is not only guilty as a principal, if the other
       commits that particular crime, but he is also guilty of any other crime committed by
       the other in pursuance of the common purpose, or as a natural or probable
       consequence thereof.

Carson at 954.

        In the present case, the proof establishes that the Appellant associated himself with the
venture and did aid and assist his co-defendant at all times during the commission of the homicide.
Despite the Appellant’s claim that trial testimony was inconsistent, we find little contradictory
eyewitness accounts. The testimony at trial revealed that the Appellant had been involved in a drug
deal where the victim left without paying for the cocaine. The Appellant and Watkins immediately
pursued the victim and found him at an Amoco station changing a flat tire. Witnesses testified that
the Appellant displayed what appeared to be a tire iron or crowbar and said that “he had to take care
of his business.” The Appellant went to the victim’s truck where he yelled for the victim to “drop
it” and “get out.” The Appellant stood by the passenger’s side door and prevented the victim from
exiting the victim. Moreover, Ross and Phillips testified that they saw the Appellant hitting at the
victim with the tire iron. The Appellant clearly acted with the intent to assist Watkins in the
victim’s murder and did, in fact, succeed in helping murder the victim. We, therefore, conclude that
the elements of criminal responsibility for voluntary manslaughter have been established beyond a
reasonable doubt. This issue is without merit.




                                                  -4-
                                     CONCLUSION

      After review, we find the evidence sufficient to support the jury verdict of voluntary
manslaughter. Thus, the judgment of the Shelby County Criminal Court is affirmed.




                                                  ___________________________________
                                                  DAVID G. HAYES, JUDGE




                                            -5-